Per Curiam,
This was a motion in the original jurisdiction of the court to dissolve a preliminary injunction granted on Circuit, an appeal having been taken in the same ease. Held, that this court has appellate jurisdiction in cases of chancery and has power to correct errors at law. It also has original jurisdiction in certain matters — to issue writs of injunction, quo warranto, habeas corpus, and such other original and remedial writs as may be necessary to give the court a general supervisory control over all other courts in the State. Const., art. IV., § 4. This motion cannot be entertained under either of these powers. The Supreme Court has power to grant a writ of injunction, but it has no power to dissolve an injunction granted on Circuit. Motion refused.